UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of September 30, 2016 and 2015 , the related consolidated statements of comprehensive income for the three-month and nine-month periods ended September 30, 2016 and 2015 and consolidated statements of changes in equity and cash flows for the nine-month periods ended September 30, 2016 and 2015 . These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$6,263 million and NT$3,460 million, which represented 1.67% and 1.05% of the total consolidated assets as of September 30, 2016 and 2015, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$200 million, NT$157 million, NT$272 million and NT$136 million, which represented 10.25%, 11.26%, 7.20% and 1.24% of the consolidated income from continuing operations before income tax for the three-month and nine-month periods ended September 30, 2016 and 2015, respectively, and the related shares of other comprehensive income from the associates and joint ventures in the amount of NT$(303) million, NT$(722) million, NT$(250) million and NT$(1,107) million, which represented 66.36% , (25.34)%, 69.58% and (17.87)% of the consolidated total comprehensive income for the three-month and nine-month periods ended September 30, 2016 and 2015, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China October 26, 2016 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2016, December 31, 2015 and September 30, 2015 (September 30, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes September 30, 2016 December 31, 2015 September 30, 2015 Current assets Cash and cash equivalents 6(1) $ 55,266,242 $ 53,290,433 $ 52,142,742 Financial assets at fair value through profit or loss, current 6(2), 12(7) 750,848 664,918 843,925 Notes receivable 4,728 58,588 72,036 Accounts receivable, net 6(3) 22,302,289 19,059,774 19,452,028 Accounts receivable-related parties, net 7 58,539 213,460 231,367 Other receivables 942,464 632,885 704,096 Current tax assets 53,089 24,335 46,619 Inventories, net 6(4) 17,166,603 17,641,385 16,560,257 Prepayments 9,735,537 2,164,296 2,189,152 Other current assets 689,384 1,066,447 2,790,199 Total current assets 106,969,723 94,816,521 95,032,421 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 211,458 81,933 82,175 Available-for-sale financial assets, noncurrent 6(5), 7, 12(7) 23,138,261 23,800,686 19,714,589 Financial assets measured at cost, noncurrent 6(6) 2,774,368 3,888,309 3,930,763 Investments accounted for under the equity method 6(7) 11,675,338 12,379,859 10,224,399 Property, plant and equipment 6(8), 8 215,414,139 186,433,395 183,891,275 Intangible assets 6(9), 7 4,245,239 4,504,088 4,549,283 Deferred tax assets 6(23) 3,810,263 2,294,935 2,075,368 Prepayment for equipment 1,103,449 2,333,981 2,854,262 Refundable deposits 8 2,245,521 2,638,788 2,505,227 Other noncurrent assets-others 3,371,532 4,194,315 4,352,329 Total non-current assets 267,989,568 242,550,289 234,179,670 Total assets $ 374,959,291 $ 337,366,810 $ 329,212,091 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2016, December 31, 2015 and September 30, 2015 (September 30, 2016 and 2015 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes September 30, 2016 December 31, 2015 September 30, 2015 Current liabilities Short-term loans 6(10), 8 $ 35,821,080 $ 5,505,049 $ 2,524,597 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) - 999 16,092 Notes and accounts payable 6,742,383 5,954,249 6,336,175 Other payables 11,019,452 12,522,765 11,995,053 Payables on equipment 14,452,431 14,657,626 14,075,957 Current tax liabilities 1,638,809 1,996,006 2,147,335 Current portion of long-term liabilities 6(12), 6(13), 8 11,224,988 6,601,721 6,311,069 Other current liabilities 2,542,561 1,007,103 1,063,819 Total current liabilities 83,441,704 48,245,518 44,470,097 Non-current liabilities Bonds payable 6(12) 34,395,145 41,636,670 41,551,680 Long-term loans 6(13), 8 5,289,840 5,887,737 6,235,208 Deferred tax liabilities 6(23) 1,790,896 1,674,432 1,702,655 Net defined benefit liabilities, noncurrent 3,892,696 3,890,801 3,841,279 Guarantee deposits 487,358 509,708 512,043 Other noncurrent liabilities-others 6(15), 9(5) 26,662,770 6,704,541 6,900,987 Total non-current liabilities 72,518,705 60,303,889 60,743,852 Total liabilities 155,960,409 108,549,407 105,213,949 Equity attributable to the parent company Capital 6(16), 6(17) Common stock 126,243,187 127,581,329 127,581,329 Additional paid-in capital 6(12), 6(16), 6(17) Premiums 36,862,383 37,253,121 37,253,121 Treasury stock transactions 1,744,988 1,509,386 1,506,871 The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 707,386 705,819 705,819 Recognize changes in subsidiaries’ ownership 7,946 - 12,398 Share of changes in net assets of associates and joint ventures accounted for using equity method 110,079 109,365 119,560 Employee stock options - - 2,722 Stock options 1,572,121 1,572,121 1,572,121 Other - 501,757 572,873 Retained earnings 6(16) Legal reserve 9,070,841 7,725,978 7,725,978 Unappropriated earnings 38,801,856 42,981,664 39,959,021 Other components of equity Exchange differences on translation of foreign operations 1,978,583 2,435,184 Unrealized gains or losses on available-for-sale financial assets 8,607,212 8,696,821 6,404,354 Treasury stock 6(16) (4,719,037) (3,825,606) (3,830,201) Total equity attributable to the parent company 217,390,674 226,790,338 222,021,150 Non-controlling interests 6(16) 1,608,208 2,027,065 1,976,992 Total equity 218,998,882 228,817,403 223,998,142 Total liabilities and equity $ 374,959,291 $ 337,366,810 $ 329,212,091 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month and nine-month periods ended September 30, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended September 30, For the nine-month periods ended September 30, Notes 2016 2015 2016 2015 Operating revenues 6(18), 7, 14 Sales revenues $ 37,708,960 $ 35,071,877 $ 107,802,094 $ 109,588,219 Less: Sales returns and discounts (739,815) (676,625) (2,007,528) (1,759,157) Net sales 36,969,145 34,395,252 105,794,566 107,829,062 Other operating revenues 1,194,444 924,589 3,769,619 3,151,977 Net operating revenues 38,163,589 35,319,841 109,564,185 110,981,039 Operating costs 6(4), 6(14), 6(17) 6(19), 14 Costs of goods sold (29,034,741) (27,476,876) (85,791,036) (83,724,642) Other operating costs (827,411) (932,362) (2,152,777) (2,467,203) Operating costs (29,862,152) (28,409,238) (87,943,813) (86,191,845) Gross profit 8,301,437 6,910,603 21,620,372 24,789,194 Operating expenses 6(14), 6(17), 6(19), 7, 14 Sales and marketing expenses (1,206,412) (1,045,184) (3,307,430) (3,019,540) General and administrative expenses (1,769,225) (942,344) (4,280,174) (2,813,869) Research and development expenses (3,397,032) (3,138,555) (9,708,121) (9,070,242) Subtotal (6,372,669) (5,126,083) (17,295,725) (14,903,651) Net other operating income and expenses 6(8), 6(20) (443,784) (803,758) (407,206) (929,678) Operating income 1,484,984 980,762 3,917,441 8,955,865 Non-operating income and expenses Other income 6(21) 534,447 678,772 830,540 955,099 Other gains and losses 6(21), 6(25), 7, 14 432,268 (443,836) 970,090 1,144,922 Finance costs 6(8), 6(21) (395,887) (136,414) (839,109) (408,957) Share of profit or loss of associates and joint ventures 6(7), 14 232,841 (158,707) (92,905) (125,438) Exchange gain, net 12 - 470,614 - 404,206 Exchange loss, net 12 (338,011) - (1,005,911) - Subtotal 465,658 410,429 (137,295) 1,969,832 Income from continuing operations before income tax 1,950,642 1,391,191 3,780,146 10,925,697 Income tax expense 6(23), 14 (194,443) (84,146) (365,915) (1,161,140) Net income 1,756,199 1,307,045 3,414,231 9,764,557 Other comprehensive income (loss) 6(22) Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations (2,126,763) 5,274,196 (3,527,773) 3,232,600 Unrealized gain (loss) on available-for-sale financial assets 290,556 (3,100,717) 235,032 (5,762,821) Share of other comprehensive income (loss) of associates and jointventures 6(7) (403,354) (585,988) (429,684) (1,003,569) Income tax related to items that may be reclassified subsequently toprofit or loss 6(23) 25,982 (44,727) (51,220) (36,469) Total other comprehensive income (loss), net of tax (2,213,579) 1,542,764 (3,773,645) (3,570,259) Total comprehensive income (loss) $ (457,380) $ 2,849,809 $ (359,414) $ 6,194,298 Net income attributable to: Stockholders of the parent $ 2,974,770 $ 1,708,479 $ 5,767,672 $ 10,288,764 Non-controlling interests (1,218,571) (401,434) (2,353,441) (524,207) $ 1,756,199 $ 1,307,045 $ 3,414,231 $ 9,764,557 Comprehensive income (loss) attributable to: Stockholders of the parent $ 802,409 $ 3,214,531 $ 2,081,192 $ 6,755,590 Non-controlling interests (1,259,789) (364,722) (2,440,606) (561,292) $ (457,380) $ 2,849,809 $ (359,414) $ 6,194,298 Earnings per share (NTD) 6(24) Earnings per share-basic $ 0.24 $ 0.14 $ 0.47 $ 0.82 Earnings per share-diluted $ 0.23 $ 0.13 $ 0.44 $ 0.79 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the nine-month periods ended September 30, 2016 and 2015 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non-
